        Case 20-02477-LA7                 Filed 03/29/21          Entered 03/29/21 15:09:36          Doc 786     Pg. 1 of 12
CSD 2024 [04/28/96]
Name, Address, Telephone No. & I.D. No.

Leslie T. Gladstone, Trustee (144615)
5656 La Jolla Blvd.,
La Jolla, CA 92037
Telephone (858) 454-9887
Facsimile (858) 454-9596


              UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF CALIFORNIA
              325 West "F" Street, San Diego, California 92101-6991



In re

GARDEN FRESH RESTAURANTS, LLC,                                                                  BANKRUPTCY NO. 20-02477-LA7


                                                                      Debtor(s).



                                                              REPORT OF SALE

         Pursuant to Local Bankruptcy Rule 6004, the undersigned Trustee hereby reports and represents that:

        1.      On July 20, 2020 (ECF No. 442)                     , due notice of the Trustee's intent to sell the property
described herein was mailed to the debtor, the debtor's attorney and all creditors as required by Local Bankruptcy Rules 2002
and 6004.

        2.      The time for filing a request for hearing has expired without an objection or request for hearing having been
received by the undersigned.

         3.     A description of the property sold, name of the purchaser(s), and the terms of sale are set forth in Exhibit "A"
printed on Page 2.

         4.     If applicable, the following entities held a valid security interest in all or part of the property sold and were paid
the stated sums in satisfaction thereof:

         Name and Address                                                          Property                         Amount Paid




         5.         The purchase price has been paid in full and all property delivered to the purchaser.

        I hereby declare under penalty of perjury that the within and attached statements are true to the best of my knowledge
and belief.

DATED: March 29, 2021
                                                                      /s/ Leslie T. Gladstone
                                                                      Trustee in Bankruptcy




CSD 2024                                                                                                       [Continued on Page 2]
        Case 20-02477-LA7             Filed 03/29/21       Entered 03/29/21 15:09:36           Doc 786       Pg. 2 of 12
CSD 2024 (Page 2) [04/28/96]

                                                            EXHIBIT "A"

GARDEN FRESH RESTAURANTS, LLC,                                                          DEBTOR, CASE NO.        20-02477-LA7

Type of Sale:1

[   ]       Private Sale. Describe methods used to obtain best possible price:2


            Description of                   Name and Address                                            Sales Price per
            Property Sold                    of Purchaser(s)                                             Item or Lot




            Offers or bids received but not accepted from the following entities:

                     Name                                                               Value of Offer




[ xx]       Public Auction. Auction conducted by            Fischer Auction Company, Inc.,

Report of Auctioneer attached containing:3

            List of the names of bidders and assigned bidding numbers, if any; and

            -        Description of items sold, purchase price, and name or bidder number for purchaser for each item or
                     lot sold; plus

            -        A cover page containing a summation of the gross sales, and a statement of the commission and
                     expenses applied for or retained by the auctioneer.

            A statement that there was at the time of employment, and continued to be during the period of employment,
            a disinterested person as required under 11 U.S.C. §327, or, if so, the nature thereof.


                                                      Auctioneer's Report Reviewed and Approved:


DATED: March 29, 2021                                 Signed: /s/ Leslie T. Gladstone                                      , Trustee




                                                          INSTRUCTIONS
        1
            Indicate method of sale, whether by sealed bids, negotiations or otherwise.

    2
    Describe advertising, telephone or other forms of solicitation for offers, negotiations and any other methods used to
consummate sale.

    3
     Auctioneer's report is to be signed under penalty of perjury, to contain all of the information here set forth, and to be
reviewed and approved by trustee.

CSD 2024
Case 20-02477-LA7   Filed 03/29/21   Entered 03/29/21 15:09:36   Doc 786   Pg. 3 of 12
Case 20-02477-LA7   Filed 03/29/21   Entered 03/29/21 15:09:36   Doc 786   Pg. 4 of 12
Case 20-02477-LA7   Filed 03/29/21   Entered 03/29/21 15:09:36   Doc 786   Pg. 5 of 12
Case 20-02477-LA7   Filed 03/29/21   Entered 03/29/21 15:09:36   Doc 786   Pg. 6 of 12
Case 20-02477-LA7   Filed 03/29/21   Entered 03/29/21 15:09:36   Doc 786   Pg. 7 of 12
Case 20-02477-LA7   Filed 03/29/21   Entered 03/29/21 15:09:36   Doc 786   Pg. 8 of 12
Case 20-02477-LA7   Filed 03/29/21   Entered 03/29/21 15:09:36   Doc 786   Pg. 9 of 12
Case 20-02477-LA7   Filed 03/29/21   Entered 03/29/21 15:09:36   Doc 786   Pg. 10 of
                                        12
Case 20-02477-LA7   Filed 03/29/21   Entered 03/29/21 15:09:36   Doc 786   Pg. 11 of
                                        12
Case 20-02477-LA7   Filed 03/29/21   Entered 03/29/21 15:09:36   Doc 786   Pg. 12 of
                                        12
